CONSENT AND WAIVER

This CONSENT AND WAIVER (this "Agreement"), dated as of August 3, 2004 (the
"Agreement Effective Date"), is entered into by Global Industries, Ltd., a
Louisiana corporation (the "Company"), and Global Offshore Mexico, S. de R.L. de
C.V., a Mexican sociedad de responsabilidad limitada de capital variable
(together with the Company, the "Borrowers"); the financial institutions parties
hereto which are Lenders party to the Credit Agreement described below; and
Calyon New York Branch (formerly known as Credit Lyonnais New York Branch), as
administrative agent for the Lenders (in such capacity, the "Administrative
Agent").



INTRODUCTION



WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of March 9, 2004 (the "Credit
Agreement"); and



WHEREAS, the Company did not meet certain financial covenants under Credit
Agreement for the fiscal quarter ending June 30, 2004, and the Company has
requested the Majority Lenders to grant certain consents and waivers with
respect thereto on the terms and conditions set forth herein.



AGREEMENT



NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:



Definitions

. All capitalized terms used herein and not otherwise defined shall have the
meanings given such terms in the Credit Agreement.



Consent and Waiver
.

(a) The Banks hereby agree to waive any Default or Event of Default that has
occurred or that may occur as a result of the Company's noncompliance with the
covenants contained in Sections 6.13, 6.14, 6.15, 6.16 and 6.17 of the Credit
Agreement, in each case as such covenant applies to the fiscal quarter ending
June 30, 2004.



(b) The express waiver set forth in this Section 2 is the only waiver provided
by the Banks pursuant to this Agreement, and all other rights and remedies of
the Banks under the Credit Agreement remain unchanged. The Banks reserve the
right to exercise any rights and remedies available to them in connection with
any other present or future Defaults with respect to the Credit Agreement or any
other provision of any Credit Document.



Effectiveness

. This Agreement shall be effective as of the Agreement Effective Date when the
Administrative Agent has confirmed (and has so notified the Company) that
counterparts hereof have been duly executed by the Company, the Agent and the
Majority Lenders and delivered to the Agent.



Representations and Warranties

. The Company hereby represents and warrants that, as of the Agreement Effective
Date:



the representations and warranties of the Company contained in the Credit
Agreement and the other Credit Documents are true and correct in all material
respects on and as of the date hereof as though made on and as of the date
hereof, except to the extent such representations and warranties relate solely
to an earlier date;

after giving effect to this Agreement, no event has occurred and is continuing
which constitutes an Event of Default or that with the passage of time would
constitute an Event of Default.

Ratification

. The Credit Agreement, the Notes and all other Credit Documents executed in
connection therewith to which the Company or any other Loan Party is a party
shall remain in full force and effect, and all rights and powers created thereby
or thereunder are in all respects ratified and confirmed. The Company agrees
that all obligations of the Company and each other Loan Party under the Credit
Agreement, the Notes and all other Credit Documents to which the Company or any
other Loan Party is a party are hereby reaffirmed and renewed.



Governing Law

. This Agreement shall be governed by and interpreted in accordance with the
laws of the State of New York.



Counterparts

. This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile shall be effective as delivery of an original
executed counterpart of this Agreement.



[Signature pages follow]

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agent have executed this
Agreement as of the date first above written.

                                                                BORROWERS:

                                                                GLOBAL
INDUSTRIES, LTD.

                                                                By:
__________________________

                                                                            
Peter S. Atkinson
&#                                                                            
President

                                                                GLOBAL OFFSHORE
MEXICO, S. DE R.L. DE C.V.

                                                                  By:
__________________________

                                                                           
Peter S. Atkinson
&#                                                                           
Attorney-in-Fact/Apoderado

 

                                                                ADMINISTRATIVE
AGENT:

                                                                CALYON NEW YORK
BRANCH (formerly

                                                                known as Credit
Lyonnais New York Branch),              

                                                                as
Administrative Agent

                                                                By:
__________________________ 

                                                                Name:

                                                                Title:

 

                                                                ISSUING BANK

                                                                CALYON NEW YORK
BRANCH (formerly

                                                                known as Credit
Lyonnais New York Branch),              

                                                               

                                                                By:
__________________________ 

                                                                Name:

                                                                Title:

 

                                                                BANKS:

                                                                CALYON NEW YORK
BRANCH (formerly

                                                                known as Credit
Lyonnais New York Branch),              

                                                                By:
__________________________ 

                                                                Name:

                                                                Title:



 

                                                                WHITNEY NATIONAL
BANK

                                                               

                                                                By:
__________________________ 

                                                                Name:

                                                                Title:



 

 

                                                                COMMERZBANK AG
NEW YORK AND

                                                                GRAND CAYMAN
BRANCHES

                                                               

                                                                By:
__________________________ 

                                                                Name:

                                                                Title:

 

                                                                NATEXIS BANQUES
POPULAIRES

 

                                                                By:
__________________________ 

                                                                Name:

                                                                Title:





